DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107587268 to Ding in view of US Pub. No. 2007/0283808 to Chung.
NOTE: English Machine Translation of CN 107587268 is being used for prior art mapping.
Regarding claims 1-7 and 9-10, Ding teaches a waterproof moisture-permeable film (breathable water resistant film) comprising an electrospinning hydrophobic fiber film formed using a mixture of polymer (first additive) and a water repellent agent, including polysilazane resin (second additive), and formed onto a receiving substrate (Ding, p.1 - p.3).  Ding teaches the receiving substrate being a textile, mesh, or non-woven cloth and being used in protective clothing application (Id, p. 3).
Ding is silent with regards to the fiber film being a nanofiber layer, such as having an average fiber fineness between 100 and 500 nm (claim 2), and does not explicitly teach the polymer comprising a nylon copolymer, such as a copolyimide and alkoxy-modified nylon 46/66 copolymer (claim 6).
Chung teaches fine fibers having a diameter of 2 microns down to less than 0.01 microns (nanofiber layer) made from a polymeric material containing nylon and nylon copolymers in combination with additive that are strongly hydrophobic and are useful in a variety of applications including textiles and membranes (Chung, abstract, para 0009, 0012, 0038-0039, 0041-0042, 0053).  Chung teaches the fine fiber material being formed on and adhered to a substrate, including synthetic fiber substrates like nonwoven fabrics of synthetic fibers (Id., para 0014).  Chung teaches the use of electrostatic solution spinning as one method to form the nanofibers and microfibers (Id., para 0040).  Chung teaches the polymeric composition comprising two or more polymeric material as well as in a crosslinked chemically bonded structure, including nylon copolymers such as nylon 6; 6,6;6,10 copolymers (Id., para 0041-0042).  Chung teaches good adhesion between the fibers and substrate upon which the fibers are deposited is important and teaches small fibers with good adhesion properties including polymer and copolymer comprising various nylons such as nylon 6, nylon 4,6; nylon 6,6; nylon 6,10, and copolymer thereof (Id., para 0068-0069), as well as Elvamide 8061 (alkoxy-modified nylon 46/66 copolymer) and alkoxy alkyl modified nylon 66 (claim 6) (Id., para 0069).  Chung teaches surprising results when type 8 polyamide is blended with alcohol soluble copolyamide, including a combination of alkoxy alkyl modified polyamide 66 and copolyamide, including such as Elvamide 8061, including synergist effects and efficient fiber formation (Id., para 0089, 0115).  Chung teaches a specific fiber formed from alkoxy alkyl modified nylon 46/66 blended with copolyamides having a fiber size of 464 nanometers and 300 nanometers (claim 2) (Id., para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the membrane of Ding, wherein the nylon polymer blend of Chung is used as the polymeric material and the fibers have an average fiber fineness in the nano-range, such as 300 to 464 nm, as taught by Chung, motivated by the desire of using conventionally known polymeric materials and fiber sizes predictably suitable for use in membrane applications, such as formed by electrostatic methodologies, in combination with hydrophobic additives as well as the desire to impart good adhesion properties, synergist effects, and fiber formation efficiency.
The limitations “the nanofiber layer is formed by an electrospinning process, wherein an electrospinning solution used in the electrospinning process comprises: a first additive comprising nylon copolymer; a alcohol; and a second additive comprising polysilazane” (claim 1), “wherein each part by volume of the electrospinning solution comprises 0.1 parts by volume to 0.2 parts by volume of the second additive” (claim 3), “wherein 100 parts by weight of the first additive and the alcohol, the mixture comprises 5 parts by weight to 15 parts by weight of the first additive and 85 parts by weight to 95 parts by weight of the alcohol” (claim 4), “wherein a solubility of the first additive in alcohol is between 5 wt% and 15 wt%” (claim 5), “wherein a solubility of the second additive in the alcohol is between 0.5 vol% and 20 vol%” (claim 7), and “wherein the electrospinning process is needleless electrospinning process” (claim 9) are as interpreted as a product-by-process limitations.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The membrane of the prior art combination comprises a nanofiber layer containing a nylon copolymer and hydrophobic polysilazane.  There is no indication that the alcohol remains as part of the finally formed product and appears to be used as solvent that is then driven off.   The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 10, the prior art combination teaches the receiving substrate being a textile, mesh, or non-woven cloth and being used in protective clothing application (Ding, p. 3).  The prior art combination teaches the use of polyester spunbond (nonwoven) substrate (Chung, para 0123).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a polyester substrate as taught by Chung, motivated by the desire of using conventionally known and predictably suitable material for the nonwoven substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107587268 to Ding in view of US Pub. No. 2007/0283808 to Chung, as applied to claims 1-7 and 9-10 above, further in view of WO 02/068535 to Abel.
NOTE: English Machine Translation of CN 107587268 is being used for prior art mapping.
Regarding claim 8, the prior art combination does not explicitly teach the polysilazane being a polysilazane synthetic copolymer.
However, Abel teaches a polysilazane/polysiloxane block copolymer which exhibits excellent heat resistance, corrosion resistance, and adhesion as well as superior gloss durability, and oil and water resistance (Abel, abstract, p. 3 lines 2-11).  Abel teaches the copolymer suitable for use with polymeric substrate (Id., p. 3 lines 19-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the membrane of the prior art combination, wherein the polysilazane is the polysilazane/polysiloxane block copolymer of Abel, motivated by the desire of using conventionally known hydrophobic polysilazane and by the desire to use an additive exhibiting excellent heat resistance, corrosion resistance, and adhesion as well as superior gloss durability, and oil and water resistance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2011/0274906 to Kim teaches nanofibers formed from electrospinning a spinning material comprising a SiC precursor such as polysilazane, an aqueous polymer such as a polyamide, solvent and surfactants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789